



Exhibit 10.2


Amendment No. 4
to the Edwards Lifesciences Corporation 401(k)
Savings and Investment Plan
(Effective January 1, 2016)






The Edwards Lifesciences Corporation 401(k) Savings and Investment Plan ("Plan")
as amended and restated as of January 1, 2016 is amended effective April 1,
2017, unless specified otherwise:


1. The first paragraph of Section 5.1 is amended to read as follows:


5.1 Pay Deferral Contributions. An Eligible Employee may elect in the manner
described below to have his Employer reduce his Compensation via payroll
deduction in an amount not less than 1% nor more than 25% (prior to January 1, 
2003, the maximum percentage was 15%) of his Compensation, in whole multiples of
1%. Such salary reductions shall constitute Pay Deferral Contributions and shall
be contributed to the Trust by the Employer in accordance with Section 4.1. An
initial election shall be made under this Section 5.1 with respect to any
Participant hired on or after January 1, 2017, in the form of an automatic 3%
before-tax Pay Deferral Contribution unless the Participant elects a different
rate or no deferral. Effective April 1, 2017, if a Participant has elected a
salary deferral percentage of less than 5%, such Participant’s salary deferral
percentage shall automatically be increased 1% each Plan Year (not to exceed 5%)
unless such Participant has affirmatively elected otherwise. The 1% automatic
escalator shall be effective May of each Plan Year. The automatic escalator
shall be in the form of a before-tax Pay Deferral Contribution unless the
participant has elected 100% of Deferral Contributions to be in the form of a
Roth Contribution.
IN WITNESS WHEREOF, a duly authorized officer of the Company and a member of the
Administrative and Investment Committee has caused this Plan to be executed on
the 24th day of February, 2017.


EDWARDS LIFESCIENCES
CORPORATION ADMINISTRATIVE
AND INVESTMENT COMMITTEE






By: /s/ Christine Z. McCauley
Christine Z. McCauley
Chairperson, Administrative and Investment Committee







